In re Ratcliff, Theodore; — Defendant(s); applying for writ of mandamus, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “G”, No. 274-566.
The relator represents that the district court has failed to act timely on a motion (for Boykin transcript and waiver of rights form) he claims to have filed on or about October 31, 1989. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court.